Citation Nr: 0949095	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses for services rendered by Holland Hospital in 
Holland, Michigan, from November 28, 2006, to December 9, 
2006.


REPRESENTATION

Appellant represented by:	L & S Associates


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 determination of the VA 
Medical Center in Battle Creek, Michigan, which denied 
payment of unauthorized medical expenses for services 
rendered Holland Hospital in Holland, Michigan, from November 
28, 2006, to December 9, 2006.  


REMAND

The Veteran contends that he is entitled to payment of 
unauthorized medical expenses for services rendered by 
Holland Hospital in Holland, Michigan, from November 28, 
2006, to December 9, 2006.  

Generally, in cases where an appellant seeks reimbursement 
for unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  
38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability.  In this case, the record indicates that service 
connection has been granted for loss of wrist motion (50 
percent disabling) and bipolar disorder (50 percent 
disabling).

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for payment or 
reimbursement under this authority the Veteran has to satisfy 
all of the conditions under 38 C.F.R. § 17.1002, including 
that a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson, and 
the Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.  See 38 C.F.R. § 17.1002(c), (g).

The Battle Creek VAMC denied the claim in its decision in May 
2007 on the basis that VA facilities were feasibly available.  
In its January 2008 statement of the case, the VAMC again 
denied the claim on the same basis.

The Combined Health Record (CHR) indicates that the Veteran 
presented to the emergency room on November 28, 2006, with 
diarrhea for several months and past gastroenterology workup 
with suspicion of "colitis."  A week prior to admission, 
the Veteran had abdominal pain and bloating but was reluctant 
to go to the hospital and his wife finally convinced him to 
go to the hospital.  

On evaluation in the emergency room, the Veteran was noted to 
have no fever but a heart rate of 108.  Blood pressure was 
93/57.  His white cell count was elevated at 34,200 with 
immature forms noted.  Blood sugar was elevated at 170, BUN 
50, creatinine 3.0.  X-rays showed distended bowel loops and 
a CT scan was pending at the time of admission which 
demonstrated sigmoid diverticulitis and the inflammatory 
changes of the sigmoid colon extending to the midportion of 
the abdomen with associated mildly dilated small bowel loops 
and air-fluid levels representing ileus.  There was also 
fluid in the pericolic gutters bilaterally and pockets of 
fluid within the mesentery.  There was fluid collection in 
the midpelvis posterior to the sigmoid colon suspicious for 
abscess.  Amount of the fluid 37 mm.

There was also bilateral partial atelectasis of the lung 
bases.  The Veteran received IV fluids.  Renal consultation 
was obtained.  General surgery was obtained.  Strict blood 
sugar control was pursued with intravenous insulin.  The 
Veteran was started on IV Flagyl and IV Levaquin.

The night following admission, the Veteran's oxygen 
requirements increased and ICU service was consulted.  The 
Veteran was transferred to telemetry for closer observation.  
He received a PCA for pain management.  The Veteran 
demonstrated some wheezing which were treated with neb 
treatments.  The Veteran had further hypoxia and was noted to 
have elevated PCO2 on blood gas through secondary to 
excessive narcotics and chronic obstructive pulmonary disease 
with CO2 retention.  He was treated with Narcan.  This 
occurred on November 29, 2006.  

Renal failure improved with fluid resuscitation.  The Veteran 
had low protein values and was started on TPN due to his also 
prolonged NPO status.  The Veteran had a PIC line place on 
November 30, 2006.  Hematology consultation was obtained on 
November 30, 2006 due to the leukocytosis with left shift.  
This was thought more secondary to infection and reactive to 
underlying disease than myeloproliferative disorder.  It was 
noted that bone marrow might be required if further elevated 
white cell count or left shift persists beyond treatment of 
infection.  Due to increasing size of fluid collection on 
repeat CT of the abdomen, the Veteran underwent drainage of 
the abscess with CT guidance.  This occurred December 5, 
2006.  The Veteran underwent consultation by critical care 
service on December 7, 2006, due to hypoxemia and CO2 
retention.  The Veteran had bilateral pneumonia, known COPD 
and antibiotics were switched to include Zosyn and vancomycin 
with oral Flagyl.  It was noted that the Veteran would be 
continued on oxygen and bronchodilators.

The treatment record also indicates that the Veteran had no 
health insurance and requested care through the VA hospital 
where he had benefits.  Care managers and a physician had 
arranged for the Veteran to be transferred to the Ann Arbor 
Veteran's facility for continued care.  It was noted that 
transportation was not available on December 8, 2006, but 
that it would be available on December 9, 2006.
  
It is not clear from a review of the record whether the care 
that the Veteran received at Holland Hospital in Holland, 
Michigan from November 28, 2006, was emergent and whether the 
initial decision denying the Veteran's claim for 
reimbursement was made by a clinician or other medical 
professional.  A "medical emergency" is a medical question 
best answered by a physician.  See Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995).  The Board finds that the VAMC should 
attempt to obtain a medical expert opinion by a physician 
regarding whether the appellant's medical condition at the 
time he sought treatment on November 28, 2006, was or was not 
emergent.

Further, it is not clear whether a VA facility was feasibly 
available to the Veteran when he was seen at Holland Hospital 
from November 28, 2006, to December 9, 2006.  See 38 C.F.R. 
§§ 17.1002 (b), (c) (2009).  Thus, on remand, these issues 
must be addressed.  Further, when treatment is authorized 
based on VA or other federal facilities being not feasibly 
available, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  38 C.F.R. § 17.53 (2009).

The Board notes that the actual hospital bills are not in the 
CHR.  The Board also notes that an April 2008 memorandum 
notes that a VCAA letter was not sent to the Veteran as there 
were no further actions available to the Veteran that would 
help in clarifying his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be provided with VCAA notice which 
complies with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Dingess v. 
Nicholson, 19 Vet. App. 473 on the issue 
of reimbursement or payment of 
unauthorized medical expenses for 
services rendered by Holland Hospital in 
Holland, Michigan from November 28, 2006, 
to December 9, 2006.  A copy of the 
notice letter should be included in the 
CHR.

2.  All medical bills and complete 
medical records from the Veteran's 
hospitalization from November 28, 2006, 
to December 9, 2006, at the Holland 
Hospital in Holland, Michigan should be 
obtained and associated with the CHR.

3.  The last rating decision should be 
associated with the CHR.

4.  A memorandum concerning whether a VA 
medical facility was feasibly available 
to treat the Veteran's specific condition 
from November 28, 2006, to December 9, 
2006 should be prepared and associated 
with the CHR.  The memorandum should 
include specific information regarding 
the geographic accessibility of the 
nearest VA medical facility available to 
treat the Veteran's condition to the 
Veteran's residence at the time.

5.  Thereafter, the VAMC should forward 
the CHR to an appropriate physician to 
address the following:

a.  Whether the treatment received from 
November 28, 2006, to December 9, 2006, 
was for a medical emergency as reasonably 
viewed by a prudent lay person?  In this 
regard, was the treatment of such a 
nature that delay in obtaining the 
treatment would have been hazardous to 
life and health?

b.  If it is determined that the 
appellant was treated for a medical 
emergency condition, the physician should 
state whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the Veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use Holland Hospital.  The 
physician should also address whether VA 
had the ability to provide immediate 
treatment, and if not, whether any delay 
in treatment would have had a negative 
impact on the Veteran's health.  

c.  If it is determined that the 
appellant was treated for a medical 
emergency condition, the physician should 
address when the emergency was deemed to 
have ended.  An emergency shall be deemed 
to have ended at the point when, based on 
sound medical judgment, a Veteran:  (1) 
who received emergency hospital care 
could have been transferred from the non-
VA facility to a VA medical center for 
continuation of treatment for the 
disability, or (2) who received emergency 
medical services, could have reported to 
a VA medical center for continuation of 
treatment for the disability.  38 C.F.R. 
§ 17.121 (2009).

A complete rationale for all opinions 
expressed should be given.

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the VAMC 
should readjudicate the claim under both 
38 U.S.C.A. §§ 1725 and 1728.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative (if 
any) should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


